Opinion filed August 31, 2007 















 








 




Opinion filed August 31, 2007 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                  ___________
 
                                                          No. 11-06-00216-CV 
                                                    __________
 
                                        IN THE MATTER OF R.E.H.
 

 
                                              On
Appeal from the Juvenile Court
 
                                                          Taylor
County, Texas
 
                                                   Trial
Court Cause No. 3736-J
 

 
                                             M
E M O R A N D U M     O P I N I O N
Appellant
has filed in this court a motion to dismiss his appeal.  The motion is signed by both appellant and
his attorney.  
The
motion is granted, and the appeal is dismissed.        
 
 
PER
CURIAM
 
August 31, 2007
Panel
consists of:  Wright, C.J.,
McCall, J., and Strange, J.